Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 1 of 16 PageID #: 3204



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION



   IMPLICIT, LLC,                         Civil Action No. 2:19-cv-37-JRG-RSP

               Plaintiff,
                                             JURY TRIAL DEMANDED
         v.

   JUNIPER NETWORKS, INC.,

               Defendant.



        DEFENDANT JUNIPER NETWORKS, INC.’S MOTION TO DISQUALIFY
       DR. KEVIN ALMEROTH AS AN EXPERT FOR PLAINTIFF IMPLICIT, LLC
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 2 of 16 PageID #: 3205



                                                  TABLE OF CONTENTS

                                                                                                                                     Page

   I.     INTRODUCTION ............................................................................................................ 1

   II.    FACTUAL AND PROCEDURAL BACKGROUND...................................................... 2

          A.        Dr. Kevin Almeroth Works Extensively For Juniper In Other Patent
                    Disputes Involving Related Subject Matter .......................................................... 2

          B.        Juniper Promptly Objects To Implicit’s Disclosure Of Dr. Almeroth As
                    An Expert Witness In This Case ........................................................................... 4

          C.        Implicit Ignores Juniper’s Objections To The Conflicts Of Interest .................... 4

   III.   DR. ALMEROTH SHOULD BE DISQUALIFIED BECAUSE HIS PRIOR
          WORK FOR JUNIPER PRESENTS A CONFLICT IN THIS CASE ............................. 5

          A.        Juniper Engaged Dr. Almeroth In A Confidential Relationship ........................... 5

          B.        Dr. Almeroth Had Extensive Access To Privileged And Confidential
                    Juniper Information Relevant To This Case ......................................................... 7

          C.        The Conflicts Of Interest And Integrity Of The Judicial Process Favor
                    Disqualification ..................................................................................................... 9

   IV.    CONCLUSION ............................................................................................................... 11




                                                                   -i-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 3 of 16 PageID #: 3206



                                               TABLE OF AUTHORITIES

                                                                                                                          Page(s)

   Cases

   Koch Refining Co. v. Boudreaux,
      85 F.3d 1178 (5th Cir. 1996) ........................................................................................... passim

   Lake Cherokee Hard Drive Techs., LLC v. Bass Computers, Inc.,
      2012 WL 708354 (E.D. Tex. Mar. 5, 2012) ..........................................................................8, 9

   Marvin Lumber Co. v. Norton,
     113 F.R.D. 588 (D. Minn. 1986)................................................................................................6

   Mobile Telecommc’ns Techs., LLC v. LG Elecs. Mobilecomm U.S.A., Inc.,
     2015 WL 11117313 (E.D. Tex. July 22, 2015) ...........................................................6, 7, 8, 10

   Nike, Inc. v. Adidas Am. Inc.,
      2006 WL 5111106 (E.D. Tex. Sept. 29, 2006) ......................................................6, 8, 9, 10, 11

   Sensormatic Elecs. Corp. v. WG Sec. Prod., Inc.,
      2006 WL 5111116 (E.D. Tex. Dec. 5, 2019) ...........................................................................10

   Sol IP, LLC v. AT&T Mobility LLC,
       2019 WL 6615465 (E.D. Tex. Dec. 5, 2019) .....................................................................7, 8, 9




                                                                 - ii -
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 4 of 16 PageID #: 3207



   I.     INTRODUCTION

          Defendant Juniper Networks, Inc. respectfully moves to exclude Dr. Kevin Almeroth as an

   expert witness for Plaintiff Implicit, LLC, due to his extensive prior engagement as an expert for

   Juniper in multiple patent disputes involving overlapping and closely related subject matter.

   Juniper engaged Dr. Almeroth in 2013 in connection with patent litigation in the Northern District

   of California and District of Delaware as well as related IPR proceedings. McPhie Decl. ¶¶ 6–8.

   As part of this engagement, Dr. Almeroth obtained access to significant privileged and confidential

   Juniper information including litigation strategy and substantive information regarding

   technologies, products, and prior art that are also implicated in this case such as flow/session

   functionalities, the Juniper JUNOS operating system, and Juniper’s SRX products. McPhie Ex. 2

   at 2, 6. Dr. Almeroth completed at least two expert reports for Juniper, sat for a deposition, and

   was ultimately compensated at least $85,808.02 for time spent in connection with his work for

   Juniper. McPhie Decl. ¶¶ 8, 11, 13.

          On August 2, 2019, Implicit disclosed Dr. Almeroth as a potential expert witness in this

   case. McPhie Ex. 1. Juniper objected within a matter of hours. McPhie Ex. 2 at 7. Specifically,

   Juniper informed Implicit that Dr. Almeroth had done “significant work for Juniper,” had gained

   “access to confidential and privileged Juniper information, strategy, etc.,” and that “there is risk of

   substantial overlap in subject matter here.” Id. Later that same day, Juniper provided the case

   numbers for the corresponding litigation matters and IPR proceedings relating to Dr. Almeroth’s

   prior retention by Juniper. Id. at 6. Juniper further noted that Dr. Almeroth’s prior opinions had

   involved “flow/session technologies, intrusion and detection prevention, JUNOS, and the SRX

   products (the accused products in this case).” Id. In light of the “highly sensitive” nature of this

   conflict, Juniper requested confirmation that Implicit would have “no substantive communications

   with Dr. Almeroth that could give rise to a problem.” Id. In response, Implicit assured Juniper,


                                                    -1-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 5 of 16 PageID #: 3208



   “We have not had such communications with him [Dr. Almeroth]. And will not until we [Juniper

   and Implicit] talk.” Id. at 5.

           Despite its assurances to the contrary, Implicit proceeded to engage in detailed substantive

   work with Dr. Almeroth—including analysis and development of expert opinions adverse to

   Juniper—without any further discussion with Juniper or other attempt to resolve the conflict. See

   McPhie Ex. 2 at 4–5; McPhie Decl. ¶ 3. Most recently, Dr. Almeroth’s work with Implicit

   culminated in a 58-page expert report that was served on Juniper on November 26, 2019. See

   McPhie Ex. 2 at 4–5.

           Juniper now seeks exclusion of Dr. Almeroth’s expert report and disqualification of Dr.

   Almeroth as an expert for Implicit going forward. As detailed below, Dr. Almeroth received

   confidential and privileged information from Juniper related to the instant case, including

   substantive discussions with Juniper’s counsel on litigation strategies for the very products and

   prior art at issue here. Fifth Circuit precedent requires disqualification of an expert where, as here

   (1) there is an objectively reasonable basis for a confidential relationship with the expert, and (2)

   confidential information relevant to the instant case was disclosed during that prior relationship.

   Koch Refining Co. v. Boudreaux, 85 F.3d 1178, 1181 (5th Cir. 1996).

           Accordingly, the Court should disqualify Dr. Almeroth and exclude his opinions based on

   his prior confidential relationship with Juniper.

   II.     FACTUAL AND PROCEDURAL BACKGROUND

           A.      Dr. Kevin Almeroth Works Extensively For Juniper In Other Patent
                   Disputes Involving Related Subject Matter

           Dr. Kevin Almeroth was retained by Juniper in 2013 in connection with Juniper’s disputes

   with Palo Alto Networks (“PAN”). McPhie Decl. ¶¶ 6–8. This engagement included (among

   other things) IPR proceedings for Juniper’s U.S. Patent No. 7,107,612 (Case No. IPR2013-00369



                                                   -2-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 6 of 16 PageID #: 3209



   and U.S. Patent No. 7,734,752 (Case No. IPR2013-00466), as well as related litigation in the

   District of Delaware (Case No. 1:11-cv-01258-SLR) and in the Northern District of California

   (Case No. 4:13-cv-04510-SBA), where the Juniper SRX products were accused of infringement.

   Id., McPhie Ex. 2 at 2, 6; McPhie Ex. 3 ¶ 10. In undertaking this engagement, Dr. Almeroth was

   under an obligation not to disclose or use Juniper’s confidential information, including legal

   theories, confidential work product, or any other privileged or confidential information belonging

   to Juniper, except as allowed within the scope of his work for Juniper’s disputes with PAN.1

          The technical subject matter of Dr. Almeroth’s retention included flow/session

   technologies, intrusion and detection prevention, the Juniper “JUNOS” operating system, and

   Juniper’s SRX products. See McPhie Ex. 2 at 2, 6. For example, as Juniper’s expert, Dr. Almeroth

   prepared expert reports in the IPR proceedings with opinions on issues of claim construction,

   invalidity, and non-obviousness (including secondary considerations based on Juniper’s own SRX

   products). See, e.g., McPhie Ex. 4. Moreover, Dr. Almeroth’s opinions included analyses of the

   Decasper and Check Point references, which are also prior art references in the instant case.

   Compare McPhie Ex. 4 at 55, 60–62, with Ex. 5 at 1, 5–8 (discussing Decasper) and, e.g., Ex. 5 at

   2 (identifying Check Point FireWall-1 White Paper), 3 (identifying Check Point FireWall-1

   Architecture and Administration), 4 (identifying Check Point FireWall-1 Security Target).2 In

   connection with his engagement, Dr. Almeroth had confidential and privileged discussions

   regarding Juniper’s litigation strategies and the JUNOS and SRX technologies. See McPhie Decl.

   ¶ 12; Ex. 2 at 2, 6; Ex. 4 at 45. Dr. Almeroth produced at least two expert reports for Juniper and


          1
           A copy of Dr. Almeroth’s retention letter containing this agreement is available for in
   camera review by the Court if necessary.
          2
            Likewise, as part of his work on Case No. IPR2013-00369, Dr. Almeroth also reviewed
   the Coss and Dietz references, which have been cited as prior art in this case as well. Compare
   McPhie Ex. 4 at 54, 57–60 with McPhie Ex. 5 at 9.



                                                  -3-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 7 of 16 PageID #: 3210



   was deposed in connection with one of Juniper’s IPR proceedings. McPhie Decl. ¶¶ 8, 11. He

   was paid at least $85,808.02 in connection with his work for Juniper. McPhie Decl. ¶ 13.

          B.      Juniper Promptly Objects To Implicit’s Disclosure Of Dr. Almeroth As An
                  Expert Witness In This Case

          On August 2, 2019, Implicit sent an email disclosing its intent to retain Dr. Almeroth as a

   technical expert who would be adverse to Juniper in this case. McPhie Ex. 1. Juniper objected

   within hours, informing Implicit that Dr. Almeroth had done “significant work for Juniper in

   connection with its disputes with Palo Alto Networks a few years ago (including access to

   confidential and privileged Juniper information, strategy, etc.) and it appears there is risk of

   substantial overlap in subject matter here.” McPhie Ex. 2 at 7. Later the same day, counsel for

   Juniper further detailed that it had “a number of substantive (confidential/privileged) meetings and

   communications with Dr. Almeroth as part of his prior work for Juniper” and provided the specific

   case numbers for the litigation and IPR proceedings relating to his earlier retention. Id. at 6.

   Counsel for Juniper also agreed to make itself available to discuss the issue further. Id. at 5–6.

   Implicit stated that it would not proceed with Dr. Almeroth until after the parties had met and

   conferred in an attempt to resolve the conflict issue. Id. at 5. However, Implicit did not engage in

   any further discussion with Juniper on this issue. McPhie Decl. ¶ 3. Instead, Implicit went forward

   with review of Juniper’s source code using a different technical expert (Erik de la Iglesia), to whom

   Juniper had raised no objection. Id.

          C.      Implicit Ignores Juniper’s Objections To The Conflicts Of Interest

          Despite Juniper’s warnings and Implicit’s assurances regarding Dr. Almeroth, Implicit

   proceeded to engage in substantive work with Dr. Almeroth adverse to Juniper. For example, on

   November 26, 2019, Implicit served a detailed expert report from Dr. Almeroth that had been

   prepared at Implicit’s request in connection with the claim construction proceedings in this case.



                                                   -4-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 8 of 16 PageID #: 3211



   See McPhie Ex. 2 at 4–5. Within 24 hours, Juniper reiterated the objections it had made months

   earlier, and requested that Implicit confirm it would withdraw the report and cease any further

   work with Dr. Almeroth in a manner adverse to Juniper. Id. at 2–5. To Juniper’s surprise, Implicit

   refused this request, claiming that Juniper had never disclosed “[w]hen” and “[i]n which matters”

   Dr. Almeroth worked for Juniper. See id. at 3. Juniper then re-sent the body of its August 2019

   email that had disclosed exactly “[w]hen” and “[i]n which matters” Dr. Almeroth worked with

   Juniper. See id. at 2–3.

          On December 2 and 4, 2019, the parties met and conferred in an attempt to reach an agreed

   resolution of these conflict issues.    McPhie Decl. ¶ 5.      These efforts were unsuccessful,

   necessitating the present motion.

   III.   DR. ALMEROTH SHOULD BE DISQUALIFIED BECAUSE HIS PRIOR WORK
          FOR JUNIPER PRESENTS A CONFLICT IN THIS CASE

          Federal courts have the inherent authority to disqualify experts. Koch Refining Co. v.

   Boudreaux, 85 F.3d 1178, 1181 (5th Cir. 1996). In determining whether to disqualify an expert

   witness, the movant must demonstrate that (1) there was an objectively reasonable basis for a

   confidential relationship with the expert, and (2) confidential information relevant to the instant

   case was disclosed to the expert during that prior relationship. Id. In addition, some courts

   consider the public interest in allowing or disqualifying an expert. Id. at 1182–83.

          As detailed below, all of these factors weigh in favor of disqualification of Dr. Almeroth

   based on his extensive prior work for Juniper on subject matter closely related to the issues

   presented in this case.

          A.      Juniper Engaged Dr. Almeroth In A Confidential Relationship

          It is undisputed that Dr. Almeroth established a confidential relationship with Juniper with

   his extensive engagement as an expert in connection with Juniper’s prior litigation and IPR



                                                  -5-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 9 of 16 PageID #: 3212



   proceedings against PAN. A confidential relationship exists where there are “longstanding series

   of interactions” between the former expert and the moving party which “have more likely than not

   coalesced to create a basic understanding of [the retaining party’s] modus operandi, patterns of

   operations, decision-making process, and the like.” Koch, 85 F.3d at 1182 (alteration in original)

   (quoting Marvin Lumber Co. v. Norton, 113 F.R.D. 588, 591 (D. Minn. 1986)); see also Nike, Inc.

   v. Adidas Am. Inc., 2006 WL 5111106, at *2 (E.D. Tex. Sept. 29, 2006) (quotation omitted). This

   is in contrast to situations where “the expert met but once with counsel, was not retained, was not

   supplied with specific data relevant to the case, and was not requested to perform any services.”

   See 85 F.3d at 1182 (citation omitted).

          In this case, the evidence demonstrates that Dr. Almeroth had a “longstanding series of

   interactions” with Juniper that is more than enough to establish the requisite legal standard. Dr.

   Almeroth worked extensively with Juniper over the span of many months, during which time he

   was paid at least $85,808.02. See McPhie Decl. ¶¶ 6, 13. Further, in connection with his

   engagement, Dr. Almeroth completed two expert reports and was deposed on his expert testimony.

   Id. ¶¶ 8, 11. Courts do not hesitate to find a “longstanding series of interactions” where, as here,

   an expert was earlier engaged as a consultant for multiple related proceedings and received a

   significant payment in fees. See Mobile Telecommc’ns Techs., LLC v. LG Elecs. Mobilecomm

   U.S.A., Inc., 2015 WL 11117313, at *1 (E.D. Tex. July 22, 2015) (undisputed that confidential

   relationship existed where an expert was retained in two legal proceedings and was paid over

   $30,000 for his work; relationship was more than a “simple consultation”).

          Notably, the Koch decision upheld a finding of a confidential relationship where the

   relationship was significantly less extensive than that of Dr. Almeroth’s relationship with Juniper.

   See Koch, 85 F.3d at 1182. In Koch, the court upheld a district court’s finding of a confidential




                                                  -6-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 10 of 16 PageID #: 3213



   relationship where an expert prepared two written reports and was paid $8,000 in fees. Id. In this

   case, Dr. Almeroth not only prepared two expert reports, but also participated in a deposition, and

   consulted significantly with Juniper’s counsel on matters of strategy and the JUNOS and SRX

   technologies. McPhie Decl. ¶¶ 11, 12. Further, whereas the Koch confidential relationship was

   evidenced by only $8,000 in expert fees, in this case Dr. Almeroth received more than ten times

   that amount (well over $80,000). McPhie Decl. ¶ 13. Thus, Dr. Almeroth had a significant

   confidential relationship with Juniper, and Implicit has not disputed otherwise.

           B.      Dr. Almeroth Had Extensive Access To Privileged And Confidential Juniper
                   Information Relevant To This Case

           Furthermore, as a result of his engagement by Juniper, Dr. Almeroth gained extensive

   access to privileged and confidential information that is highly relevant to the instant case,

   including substantive and strategic discussions with Juniper’s counsel regarding Juniper’s JUNOS

   operating system and Juniper’s SRX devices (the accused products here). See, e.g., McPhie Decl.

   ¶ 12; Ex. 2 at 2, 6.

           In examining the extent of prior access to relevant confidential information, courts consider

   whether the expert was exposed to “discussion of the [retaining party’s] strategies in the litigation,

   the kinds of experts [the party] expected to retain, [the party’s] views of the strengths and

   weaknesses of each side, the role of each of the [party’s] witnesses to be hired, and anticipated

   defenses.” Koch, 85 F. 3d at 1181 (alteration in original, citation omitted). In particular, prior

   confidential information is especially relevant to a subsequent dispute when that information

   encompasses products and/or prior art that is at issue in the later case. See, e.g., Mobile

   Telecommc’ns, 2015 WL 11117313, at *1 (prior retention encompassed “same devices accused in

   this case”); see also Sol IP, LLC v. AT&T Mobility LLC, 2019 WL 6615465, at *1 (E.D. Tex. Dec.

   5, 2019). In this case, Dr. Almeroth undertook significant review of confidential documents and



                                                   -7-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 11 of 16 PageID #: 3214



   evidence regarding Juniper’s JUNOS and SRX technologies and prior art references such as

   Decasper and Check Point, in addition to privileged strategic discussions with Juniper’s counsel

   in preparing for reports and deposition testimony. This meaningful overlap in issues weighs

   strongly in favor of exclusion. Mobile Telecommc’ns, 2015 WL 11117313, at *1.

          Likewise, confidential information is relevant where the subject matter of the two cases is

   similar. Nike, Inc. v. Adidas Am. Inc., 2006 WL 5111106, at *2 (E.D. Tex. Sept. 29, 2006) (“The

   evidence also shows that this confidential information is relevant to this case because the subject

   matter in the [prior] case is substantially similar to the subject matter in this case.”); see also Sol

   IP, 2019 WL 6615465, at *1 (prior engagement was relevant where the patents in both cases

   involved closely related technologies). Dr. Almeroth’s prior involvement with Juniper included

   analysis and access to confidential information regarding flow/session technologies and intrusion

   and detection prevention, technologies which Implicit has accused of infringement here. See, e.g.,

   Dkt. 1 ¶ 33, 57–59 (citing SRX products including “components that implement flow-based

   processing”); Dkt. 164-9 at 1–14 (claim chart citing JUNOS, SRX products, and “intrusion

   prevention”); see also McPhie Decl. ¶ 12, Ex. 2 at 2, 6. This overlap in subject matter provides

   additional reason for disqualifying Dr. Almeroth.         See Sol IP, 2019 WL 6615465, at *1

   (disqualifying expert based on prior “extensive work” for the movant “on the same accused

   products as this case, on patents rooted in very closely related technology”).

          During the parties’ meet-and-confer, counsel for Implicit relied upon Lake Cherokee Hard

   Drive Techs., LLC v. Bass Computers, Inc., 2012 WL 708354, at *1–3 (E.D. Tex. Mar. 5, 2012)

   in arguing against disqualification. However, the Lake Cherokee case is inapposite because it

   involved an expert who was the named inventor of the patents-in-suit, which is not the case here.

   See id. Specifically, the Court made the unremarkable point that because the expert was a named




                                                    -8-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 12 of 16 PageID #: 3215



   inventor of the patents-in-suit, his “ability to act as an expert outside of the infringement arena is

   unlikely to have been compromised by his exposure to Marvell’s product roadmaps regarding

   storage.” Id. at *3. Indeed, this Court specifically reiterated in a later case that the testimony in

   Lake Cherokee was permitted because the expert was an inventor. See id.; Sol IP, 2019 WL

   6615465, at *1 (“But that was because the [Lake Cherokee] expert was the named inventor on both

   of the patents-in-suit, and therefore had unique first hand knowledge. Plaintiff can make no such

   showing here.”). Of course, Dr. Almeroth is not a named inventor for any of the patents-in-suit in

   this case. Therefore, the Lake Cherokee decision does nothing to alter the conclusion that

   disqualification is proper here.

          C.      The Conflicts Of Interest And Integrity Of The Judicial Process Favor
                  Disqualification

          Finally, consideration of public interests further weighs in favor of disqualification. In

   evaluating whether disqualification is in the public interest, courts balance competing policy

   objectives. Nike, 2006 WL 5111106, at *3. For example, disqualification is in the public interest

   when it serves to eliminate conflicts of interest that could otherwise threaten the integrity of the

   judicial process. See id. (citing Koch, 85 F.3d at 1182). These conflicts of interest threaten the

   appearance of judicial integrity when privileged or confidential information obtained during an

   expert’s prior retention by a party could be used against that party in subsequent litigation. See id.

   (“The risk is too great that [the expert] would use the information he was given, even if

   inadvertently, in some manner that would harm Adidas.”).

          In Nike, the court found that conflicts of interest warranted disqualification where Nike’s

   expert had previously been involved in two matters with Adidas. Id. The Nike court recognized

   the inherent conflicts presented by the expert’s competing obligations: on the one hand, the expert




                                                   -9-
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 13 of 16 PageID #: 3216



   had already agreed to preserve the confidentiality of information it obtained from Adidas; on the

   other hand, the expert was hired to assist Nike in its case against Adidas. See id.

           Here, as in Nike, Dr. Almeroth participated in significant confidential strategy discussions

   and substantive analysis on products and prior art related to the present case. As in Nike, Dr.

   Almeroth owes ongoing duties of confidentiality to Juniper relating to its prior retention. Yet Dr.

   Almeroth cannot maintain his duties to Juniper while developing strategies against Juniper in

   litigation involving the same or similar technologies, products, and prior art. See id.; see also

   Sensormatic Elecs. Corp. v. WG Sec. Prod., Inc., 2006 WL 5111116, at *4 (E.D. Tex. Feb. 9,

   2006) (integrity of the judicial process was threatened where expert owed obligations due to his

   prior expert retention by the moving party, supporting disqualification). Thus, Dr. Almeroth’s

   conflicts of interest threaten the integrity of the judicial process against the public interest.

           Additionally, courts evaluate the basic fairness of the parties’ conduct in weighing the

   public interest. See Koch, 85 F.3d at 1183 (criticizing one party for its failure to notify opposing

   party of its intent to use expert that presented conflicts). For example, in Mobile Telecommc’ns,

   the court noted with favor the fact that “Defendant objected within days of learning of [the

   expert’s] involvement and was diligent in seeking disqualification.” 2015 WL 11117313, at *1

   (E.D. Tex. July 22, 2015). In promptly objecting and seeking disqualification, the defendant

   reduced the potential for prejudice to the plaintiff, in favor of the public interest. See id.

           Here, counsel for Juniper likewise sought to reduce prejudice to the plaintiff. Within mere

   hours of Implicit’s disclosure, Juniper objected to Implicit’s use of Dr. Almeroth as an expert.

   Moreover, on the same day, Juniper detailed its concerns regarding Dr. Almeroth to Implicit and

   offered to discuss the matter further. Thus, Juniper’s attempt to reduce prejudice to Implicit by




                                                    - 10 -
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 14 of 16 PageID #: 3217



   promptly objecting (and now diligently seeking disqualification) is in favor of the public interest.

   See id.

             To the extent that Implicit argues it will be prejudiced by disqualification, any possible

   prejudice is attributable to Implicit’s own conduct in intentionally disregarding Juniper’s warnings

   regarding the conflict with Dr. Almeroth. Indeed, Implicit assured Juniper it would not move

   forward with Dr. Almeroth until Implicit met and conferred with Juniper to resolve the conflict,

   yet Implicit never had such a conversation with Juniper. Thus, if anything, it is Juniper that has

   been unfairly prejudiced in relying upon Implicit’s assurances that it would not proceed with Dr.

   Almeroth until these issues were resolved.

             Finally, there is no prejudice to Implicit in having to use a different technical expert in this

   case other than Dr. Almeroth. At the time of Juniper’s objections, Implicit had “ample opportunity

   to hire another expert,” and in fact has already hired and worked with at least one other technical

   expert (Erik de la Iglesia) to which Juniper has raised no objection. See Nike, 2006 WL 5111106,

   at *3 (public interest supported disqualification where other experts were available); McPhie Decl.

   ¶ 3. Thus, disqualification of Dr. Almeroth is in the public interest.

   IV.       CONCLUSION

             For the foregoing reasons, the Court should disqualify Dr. Kevin Almeroth as an expert

   witness for Implicit and exclude his expert opinions from consideration in this case.

   Date: December 27, 2019                           Respectfully submitted,

                                                     By: /s/ Melissa R. Smith

                                                    IRELL & MANELLA LLP
                                                    David C. McPhie
                                                    CA State Bar No. 231520 (pro hac vice)
                                                    840 Newport Center Drive, Suite 400
                                                    Newport Beach, CA 92660
                                                    Telephone: (949) 760-0991
                                                    Facsimile: (949) 760-5200


                                                      - 11 -
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 15 of 16 PageID #: 3218



                                      Email: dmcphie@irell.com

                                      Jonathan S. Kagan
                                      CA State Bar No. 166039 (pro hac vice)
                                      1800 Avenue of the Stars, Suite 900
                                      Los Angeles, CA 90067-4276
                                      Telephone: (310) 277-1010
                                      Facsimile: (310) 203-7199
                                      Email: jkagan@irell.com

                                      GILLAM & SMITH LLP
                                      Melissa Richards Smith
                                      Texas Bar No. 24001351
                                      303 South Washington Avenue
                                      Marshall, TX 75670
                                      Telephone: (903) 934-8450
                                      Facsimile: (903) 934-9257
                                      Email: melissa@gilliamsmithlaw.com

                                      Attorneys for Defendant Juniper Networks, Inc.




                                       - 12 -
Case 2:19-cv-00040-JRG-RSP Document 177 Filed 12/27/19 Page 16 of 16 PageID #: 3219




                                   CERTIFICATE OF SERVICE

           The undersigned certifies that the foregoing document was filed electronically in
   compliance with Local Rule CV-5(a). As such, this document was served on all counsel who are
   deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed. R.
   Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to have
   consented to electronic service were served with a true and correct copy of the foregoing by email
   and/or fax, on this the 27th day of December 2019.

                                                          /s/ Melissa R. Smith
                                                          Melissa R. Smith


                                CERTIFICATE OF CONFERENCE

          The undersigned herby certifies that counsel for Juniper has complied with the meet and
   confer requirement in Local Rule CV-7(h). This motion is opposed. The personal conference
   required by Local Rule CV-7(h) was conducted on December 2, 2019 and on December 4, 2019.
   No agreement could be reached.

                                                          /s/ Melissa R. Smith
                                                          Melissa R. Smith




                                                 - 13 -
